UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7813


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW CHARLES JACKSON, a/k/a William Benbow, a/k/a Ricky
Antonio Bady, a/k/a Sway,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge.     (3:00-cr-00006-JPB-RWT-1; 3:00-cr-00046-JPB-
RWT-1)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Charles Jackson, Appellant Pro Se.          Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Andrew Charles Jackson appeals the district court’s order

denying his “Petition for Discovery of Voir Dire Examination

Habeas Corpus § 121 Evidentiary Hearing.”      We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.         United States v.

Jackson,   Nos.   3:00-cr-00006-JPB-RWT-1;   3:00-cr-00046-JPB-RWT-1

(N.D.W. Va. Oct. 14, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            AFFIRMED




                                  2